DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14, 18-22, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claims 1-5, 8-14, 18-22, and 47, these claims appear to be indefinite because the claims narratively recite only a receiver/transmitter (i.e. single part/device/element).  A machine is defined as a concrete thing, consisting of parts, or of certain devices and combination of devices (see MPEP 2106(I)(ii)), Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 24, 47, and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al (US Publication 2014/0112287 A1).
Regarding to claims 1 and 24, Chun discloses an apparatus 900 (fig. 20) comprising: a receiver 930 that: receives S200 a demodulation reference signal configuration (port information) for a physical downlink shared channel (fig. 19 
Regarding to claim 4, Chun discloses the demodulation reference signal configuration comprises a frequency domain configuration, a time domain configuration, a demodulation reference signal port mapping order (pages 5-6 paragraph 0086), or some combination thereof.
Regarding to claims 47 and 70, Chun discloses an apparatus 800 (fig. 20) comprising: a transmitter 830 that: transmits S110 a demodulation reference signal configuration (port mapping) for a physical downlink shared channel (fig. 17 page 8 paragraph 0114); and transmits S120 a demodulation reference signal based on the demodulation reference signal configuration (page 8 paragraph 0114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Papasakellariou (US Publication 2017/0366377 A1).
. 
Claims 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Miao et al (US Publication 2015/0282124 A1).
Regarding to claims 2 and 3, Chun discloses all the limitations with respect to claim 1, except for the frequency domain configuration comprises a periodicity, an offset, or some combination thereof (claim 5), the time domain configuration comprises a subframe level configuration, a symbol level configuration, or some combination thereof (claim 8), wherein the subframe level configuration comprises a periodicity, an offset, or some combination thereof (claim 9), wherein the periodicity indicates whether a demodulation reference signal is present in a single subframe (claim 10), .
Allowable Subject Matter
Claims 13, 14, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/DUC T DUONG/Primary Examiner, Art Unit 2467